Citation Nr: 1425299	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with depression.

2.  Entitlement to service connection for the residuals of frostbite.

3.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims; specifically, obtaining records which may be pertinent. 

VA requested any pertinent records from Social Security (SSA) in June 2009, but SSA responded at that time that the Veteran was not entitled to disability or Supplemental Security Income (SSI) benefits at that time. 

Nonetheless, at the March 2014 hearing, the Veteran's representative indicated that the Veteran receives SSI benefits from SSA.  The record does not reflect the reason for the Veteran's receipt of these benefits or when those benefits were awarded (i.e., after the June 2009 request for records).  There has been no request to SSA since June 2009.  Without the records, the Board cannot determine whether they are relevant.  Thus, any pertinent records from SSA should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and seek clarification regarding his SSA benefits.  Then, if appropriate, obtain from SSA the Veteran's records.

2.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



